DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending as submitted on 5/3/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al (US 5277981) in view of Hughes et al (US 5264542).
As to claim 1, Haider teaches that aromatic polybenzimidazoles (PBI) have excellent thermal, chemical and mechanical properties, but have a general deficiency of high moisture take-up (col 1, lines 22-27). Blending PBI with another polymer can reduce moisture take-up and enhance processability, but will often lower thermal resistance (col 1, lines 39-45). Haider discloses preparing thermally resistant PBI-containing articles by treating with phosphoric acid to form a phosphate barrier layer on the surface of the article (col 1, lines 48-68). 
As a method of making an article, Haider teaches utilizing typical PBI prepared according to known methods (col 2, lines 30-40; col 3, lines 10-14). The preferred PBI formula shown in col 3, lines 20-30 corresponds to an untreated PBI resin, as presently recited. Haider teaches that after formation of a polymeric solution, fibers can be produced by conventional techniques known in the art, and names wet or dry spinning (col 6, lines 62-67), which corresponds to the presently recited step of spinning an untreated PBI resin into a PBI fiber. 
Haider discloses contacting the article with a phosphoric acid solution for sufficient time to produce an acid treated article, followed by drying and heat treating (col 7, lines 19-30), which corresponds to the presently recited step of treating the PBI fiber with phosphoric acid. See also example 1 in col 8 and discussion of improved thermo-oxidative stability in col 10, lines 15-21. Haider teaches contacting with the acid solution for a sufficient time to generate an acid coating which penetrates the surface to a depth of 2-10 micrometers (col 7, line 65 to col 8, line 2), and discloses that the acid coating transforms upon heat treatment to a glassy-type barrier layer which enhances thermal resistance and oxidative stability characteristics of the article (col 8, lines 12-23).  Haider teaches general contact times of 1 minute to 5 hours for films and fibers and 2-80 hours for molded objects, depending on the thickness and density of the object (col 7, lines 47-55). 
One would have recognized that increasing the contact time and depth of acid coating must be associated with an increased content of phosphoric acid in the PBI article. However, while Haider teaches a range of general contact times, and further teaches that the depth of the acid coating may range from 2-10 micrometer, Haider fails to specifically teach a content of 1-25 wt% phosphoric acid in a PBI fiber, as presently recited. 
Like Haider, Hughes teaches that PBI is characterized by high thermal and chemical stability (col 1, lines 11-13) and may be shaped to form fibers, films and sintered articles of wide utility (col 1, lines 19-21). Like Haider’s teaching regarding the general deficiency of high moisture uptake in PBI, Hughes teaches that in a humid environment, PBI will absorb an appreciable amount of water due to hydrogen bonding of a water molecule to the imidazole nitrogen (col 1, lines 40-45). Hughes discloses a process for treating PBI with phosphoric acid which is similar to the process of Haider; like Haider, Hughes discloses immersing a PBI article in an aqueous phosphoric acid solution, drying at a low temperature, and then heating at a high temperature (col 2, lines 43-60). Like Haider, Hughes discloses immersion for a time such that the acid can diffuse into the substrate a substantial degree (col 5, lines 21-29). 
In Tables 1 and 2 (col 6-7), Hughes provides data showing that as the immersion duration in aqueous phosphoric acid increases, the amount of acid absorbed (weight increase %) by the article increases. Hughes further discloses that disks which absorbed the greatest amount of acid show the most resistance to moisture absorption in a humid environment (col 7, lines 22-55, including Table 3). Hughes further finds that diffusion of acid into the PBI substrate is faster at higher bath temperatures (col 5, lines 12-20), and that for a given immersion duration, the amount of phosphoric acid absorption is higher when using an 85% phosphoric acid solution than when using a 50% phosphoric acid solution (compare tables 1 and 2, col 6-7). 
Considering the disclosures of Haider and Hughes discussed above, the person having ordinary skill in the art would have been motivated to treat a PBI article with aqueous phosphoric acid in order to improve the moisture resistance (as disclosed in Hughes) and thermal stability (as disclosed in Haider) of the PBI article. In light of both Haider and Hughes, the person having ordinary skill in the art would have recognized that as immersion time increases, the amount of acid absorbed in the article increases. Based on the disclosures of Haider and Hughes, one would have been motivated to increase the phosphoric acid in a PBI article to an appropriate content (e.g., by increasing the duration of immersion) according to the required degree of moisture resistance and thermal stability for a particular intended application. Simultaneously, the person having ordinary skill in the art would have been motivated to limit the amount of acid absorbed in a PBI article in order to shorten the manufacturing process and/or to decrease the processing temperature/energy requirements. It would have been obvious to the person having ordinary skill in the art, therefore, to have spun untreated PBI resin into a fiber and treated with aqueous phosphoric acid, as disclosed by Haider, by selecting any appropriate content of phosphoric acid absorbed in the fiber in order to achieve the desired balance between the thermal resistance/oxidative stability/moisture resistance and the manufacturing process efficiency, including a content of phosphoric acid within the presently recited range of 1-25 wt%.
As to claims 2-4, Haider teaches utilizing a 2-10 wt% phosphoric acid solution (col 7, lines 19-21), which overlaps the range recited in claim 2. Alternatively, as discussed above, Hughes finds that for a given immersion duration, the amount of phosphoric acid absorption is higher when using an 85% phosphoric acid solution than when using a 50% phosphoric acid solution (compare tables 1 and 2, col 6-7). In light of Hughes’ data, the person having ordinary skill in the art would have recognized that increasing the concentration of the phosphoric acid immersion solution would result in a decrease in the amount of time needed to achieve particular amount of absorbed phosphoric acid. It would have been obvious to the person having ordinary skill in the art, therefore, to have made a phosphonated PBI fiber by treating with an aqueous phosphoric acid solution, as suggested by modified Haider, by increasing the phosphoric acid in the immersion solution to any appropriate concentration in order to achieve the desired increase in the rate of phosphoric acid absorption, including to a concentration within the presently claimed ranges. 
As to claim 5, Haider teaches maintaining the phosphoric acid solution at a temperature of 40-60 C, preferably 50 C (col 7, lines 43-46). Hughes teaches a broader range of acceptable temperatures (20-110 C) and teaches that the diffusion of acid into the substrate is faster at higher temperatures (col 5, lines 12-18). It would have been obvious to the person having ordinary skill in the art, therefore, to have made a phosphonated PBI fiber by treating a PBI fiber with an aqueous phosphoric acid solution, as suggested by modified Haider, utilizing any appropriate phosphoric acid solution temperature within the ranges disclosed in Haider or Hughes in order to achieve the desired rate of acid diffusion into the fiber, including a temperature within the presently claimed range of 15-50 C. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al (US 5277981) in view of Hughes et al (US 5264542) and Mills et al (US 5976447) and Gundelfinger (US 2251931). 
The rejection of claim 1 over Haider and Hughes is incorporated here by reference.
Haider teaches that, when treating a film or fiber by immersing in acid solution, it may be desirable to use a continuous process (col 7, lines 55-60). However, Haider fails to specifically teach tensioning the fiber during the acid treatment. 
Mills teaches that in a typical continuous spinning operation, the tension on the filament can be fairly uniform, or increasing, across the entire spinning line (including washing and drying steps (col 3, lines 26-30). Gundelfinger teaches a process wherein a filament, after formation, is carried through the successive necessary processing steps with uniformity of tension, without unintended modification, disturbance or impairment (col 1, lines 27-45). 
As evidenced by Mills and Gundelfinger, the person having ordinary skill in the art would have recognized that, in typical continuous methods of forming fibers via spinning and subsequent processing/washing steps, a tension is applied to the fiber throughout the process. It would have been obvious to the person having ordinary skill in the art, therefore, to have made a phosphonated PBI fiber by continuously treating a PBI fiber with an aqueous phosphoric acid solution, as suggested by modified Haider, utilizing any typical continuous spinning operation conditions, including tensioning the fiber during the processing steps following fiber formation (e.g., in order to improve the uniformity of the treatment of the fiber). Case law has established that it is prima facie obvious to apply a known technique to a known product ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (D).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766